Opinion by
White, P. J.
§ 619. Appeal bond in justice's court; clerical error in, does not vitiate; case stated. Appellant appealed to the county court from a judgment rendered against it in justice’s court. In the county court the appeal was dismissed because the appeal bond appeared to have been executed, approved and filed on April 13, when the judgment appealed from was rendered on April 14, the day after the execution, etc., of the bond. Held: Evidently the date of the execution, approval and filing of the bond was a clerical error of the justice. The original appeal bond, which has been sent up with the transcript, recites, after otherwise properly describing the judgment appealed from, that said judgment was rendered on April 14, 1884, which was in fact the day on which said judgment was rendered. This recital makes manifest that the date of the execution, etc., of the bond was a mere' clerical mistake, because of which the appeal should not have been dismissed.
§ 620. Same; approval of, nunc pro tunc. The court should have permitted the justice to indorse his approval of the bond nunc pro tunc, as of the proper date. {Ante, § 553.]
Reversed and remanded.